Citation Nr: 9934826	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased original disability rating for 
residuals of lumbar laminectomy infection, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which granted a claim by the 
veteran, submitted in July 1992, seeking entitlement to 
compensation benefits based on 38 C.F.R. § 1151, for 
residuals of lumbar laminectomy infection.  In the March 1996 
decision, the RO assigned a noncompensable (0 percent) 
disability rating.  Subsequently, in an August 1998 rating 
decision, the RO granted an increased disability rating, to 
20 percent, for the veteran's low back disorder, effective 
the date of his original claim seeking entitlement to 
compensation.

It is noted that the appellant appeared at a Video Conference 
hearing before the undersigned Member of the Board on June 
21, 1999 at which time he testified with respect to the claim 
now at issue before the Board.  A transcript of that hearing 
has been associated with the record on appeal.


REMAND

The veteran contends, in essence, that his residuals of 
lumbar laminectomy infection warrant an increased disability 
rating.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)  (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the claim is well grounded 
because the veteran has established entitlement to VA 
disability compensation for residuals of a lumbar laminectomy 
infection and has alleged that his disability is currently 
worse than rated; medical evidence has been submitted that he 
believes supports his claim.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).

After careful review of the record, the Board is of the 
opinion that several deficiencies must be remedied prior to 
appellate review of this case.

First, because the veteran's claim is well-grounded, VA has a 
duty to assist him with the development of the claim.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (formerly United States Court of 
Veterans Appeals) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1999); see also 38 C.F.R. § 4.1 (1999) (In order to apply 
the Schedule for Rating Disabilities, "accurate and fully 
descriptive medical examinations are required.").

In this case, the veteran was afforded VA examination in May 
1998.  That report provides significant information as to the 
nature of the veteran's low back disorder.  Specifically, it 
indicates that he had failed back syndrome of the lumbar 
spine; facet joint disease; sacroiliac joint disease; and 
myofascial pain syndrome.  The report also provides evidence 
of the current symptoms of the veteran's low back disability.  
However, it does not indicate which manifestations of low 
back pathology are related to the veteran's lumbar 
laminectomy infection, the only disorder for which 
entitlement to VA disability compensation has been 
established.  

Similarly, recent VA medical records indicate that the 
veteran has degenerative disc disease of the lumbar spine, 
right hip pain, and radiating pain to the right thigh and 
foot.  A May 1998 private evaluation report indicates 
diagnoses of traumatic osteoarthritis of the lumbar spine, 
status post spinal stenosis, and chronic pain syndrome.  
However, these pathologies have also not been medically 
correlated as a residual of his lumbar laminectomy infection.

VA disability ratings may only be assigned for disability 
caused by the veteran's residuals of lumbar laminectomy 
infection.  See 38 C.F.R. § 4.14  (1999).  To date, the 
nature and severity of those residuals is not clear from the 
current medical evidence.

Second, the May 1998 VA report does not provide any 
evaluation of the veteran's "functional impairment" caused 
by his VA-compensable disability.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (formerly Court of Veterans Appeals) held 
that 38 C.F.R. §§ 4.40, 4.45, were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, such as pain on motion, weakness, incoordination, 
easy fatigability, and other functional impairments, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.

In fact, the May 1998 report does not even provide numerical 
results of lumbar range of motion testing, nor does it show 
results of muscle injury evaluation for loss of deep muscle 
fascia, muscle substance, or normal firm resistance of 
muscles.  These omissions are significant because they 
represent a part of the actual criteria used to rate his 
disability.  See 38 C.F.R. § 4.56, 4.71a, Diagnostic Code 
(DC) 5285-5295, 4.73, DC 5320  (1999).

Third, the RO's August 1998 rating decision and associated 
Statement of the Case contains error of fact and law which 
must be corrected.  Specifically, those documents indicate 
that the veteran's residuals of lumbar laminectomy infection 
were originally rated pursuant to DC 7805 of the Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 4  
(1999), and that that code was "no longer in effect."  That 
statement is not accurate.  DC 7805 is still part of the 
Rating Schedule, and has remained unchanged since the time of 
the RO's decision.  Because DC 7805 was believed to be 
ineffectual by the RO, it did not consider that DC when 
determining the proper rating to assign to the veteran's low 
back disorder.  Furthermore, because the veteran's VA-
compensable residuals of lumbar laminectomy infection involve 
a tender, post-surgical scar, the possibility of a separate 
disability rating for the scar should have been considered.  
See Esteban v. Brown, 6 Vet. App. 259, 261  (1994) (a 
separate rating may be granted for a "distinct and 
separate" disability; that is, "when none of the 
symptomatology ... is duplicative ... or overlapping.").

In addition, the Board finds inappropriate the fact that the 
RO considered rating the veteran's residuals of lumbar 
laminectomy infection based on limitation of lumbar range of 
motion (DC 5290), even though no numerical range of motion 
results are of record, and, alternatively, based on muscle 
injury (DC 5320), even though no lumbar muscle evaluation 
results are of record.  It also discounted all of the recent 
medical findings of low back pathology, reasoning that none 
of the pathologies were "referable" to his residuals of 
lumbar laminectomy infection, when none of the medical 
evidence provides any opinion as to the relationship, or lack 
thereof, between the current manifestations and his VA-
compensable disability.

In light of the above, the Board finds that another VA 
examination should be conducted and another rating decision 
and Supplemental Statement of the Case issued.  This is 
necessary in order to provide a record upon which a fair, 
equitable, and procedurally correct decision on the claim can 
be made.  38 C.F.R. §§ 3.326, 3.327 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his residuals of lumbar 
laminectomy infection, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should schedule the veteran 
for a VA comprehensive examination by an 
appropriate specialist, to include spine, 
muscle, neurological, and any other 
examination deemed necessary by the 
examiner.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The purpose 
of the examination(s) is:

(a)  to ascertain the nature and severity 
of the veteran's VA-compensable residuals 
of lumbar laminectomy infection.  In 
doing so, the examiner must exclude the 
symptoms of any disability unrelated to 
the veteran's residuals of lumbar 
laminectomy infection.  To this end, it 
should be specifically opined whether any 
of the following, if present, are more 
likely than not related to his residuals 
of lumbar laminectomy infection:  lumbar 
degenerative disc disease; facet joint 
disease; sacroiliac joint disease; 
myofascial pain syndrome; hip pain; 
radiating right thigh and foot pain; 
traumatic lumbar osteoarthritis; and/or 
spinal stenosis;

(b)  to provide results of objective 
physical examination of the veteran's 
residuals of lumbar laminectomy 
infection, including, where applicable:  
(i) results of lumbar limitation of range 
of motion testing, including numerical 
results of flexion, extension, lateral 
flexion, and rotation motion; (ii) 
results of evaluation of muscle 
disability, including loss of power, 
lowered threshold of fatigue, fatigue 
pain, incoordination, uncertainty of 
movement, intermuscular scarring, loss of 
deep fascia, loss of muscle substance, 
loss of strength or endurance, and/or 
loss of normal firm resistance of 
muscles; and (iii) results of observation 
and testing for muscle spasm, absent 
ankle jerk, radicular pain, and other 
manifestation of sciatic neuropathy; and

(c)  to assess the extent of any 
functional impairment due to pain on 
motion, weakness, incoordination, 
atrophy, excess fatigability, deformity, 
and/or other functional impairments, 
pursuant to DeLuca v. Brown, 8 Vet. App. 
202 (1995), to include an opinion as to 
the level of industrial and occupational 
impairment caused solely by the residuals 
of lumbar laminectomy infection.

The reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased disability 
rating for residuals of lumbar 
laminectomy infection.  The RO's decision 
must discuss the additional evidence 
developed, and should include 
consideration, where applicable, of DC 
5320, DC 5290, DC 5293, and DC 7805, of 
the Rating Schedule.  The RO should 
consider not only whether the veteran is 
currently entitled to an increased 
disability rating, but also whether or 
not he was entitled to an increased 
disability rating at any time since the 
effective date of his initial grant of 
entitlement to VA compensation benefits, 
even if only temporarily.  Fenderson v. 
West, 12 Vet. App. 119, 126 (separate 
ratings can be assigned for separate 
periods of time based on the facts found, 
a practice known as "staged" ratings) 
(citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500  (1999).  The RO should 
also consider the applicability, or not, 
of a separate disability rating for the 
veteran's laminectomy scar, pursuant to 
Esteban v. Brown, 6 Vet. App. 259, 261  
(1994).  

	5.  If the decision remains unfavorable 
in any way, the veteran and his 
accredited representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  The  
SSOC should correct the errors in the 
prior Statement of the Case, discussed 
above.

Thereafter, the veteran and his accredited representative 
should be afforded the opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



